Marina L. Green, assigned counsel, and Michael S. Taylor, assigned counsel, in opposition.The petition by the state of Connecticut for certification for appeal from the Appellate Court, 169 Conn.App. 616, 151 A.3d 877 (2016), is granted, limited to the following issues:"1. Did the Appellate Court correctly conclude that the trial court misapplied State v. Jackson, 257 Conn. 198, 777 A.2d 591 (2001), to a claim of admissibility under § 1-5 (b) of the Connecticut Code of Evidence ?"2. If the answer to the first question is in the affirmative, did the Appellate Court correctly determine that the defendant demonstrated that the trial court error was harmful?"3. Did the Appellate Court properly conclude that the defendant was entitled to an in camera review of the victim's privileged records from a sexual abuse treatment center?"ROBINSON, J., did not participate in the consideration of or decision on this petition.